Exhibit 10 Contract of Sale This contract of sale (this “Contract”) made as of October 7, 2009 between NPDC Holdings, Inc. formally named MXL Industries, Inc., a Delaware corporation, having an address at 903 Murray Road, PO Box 1960, East Hanover, New Jersey 07936 (“Seller”) and Little Whaley Holdings LLC, a New York Limited Liability Company, having an address c/o Marvin Schwartz, 605 Third Avenue, 42nd Floor, New York, New York 10158-3698 (“Purchaser”). NOW THEREFORE, in consideration of ten ($10.00) dollars and other consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: 1. The Property. Seller shall sell and convey and Purchaser shall purchase all that certain plot, piece or parcel of land situate, lying and being in the Town of Pawling, County of Dutchess and State of New York, together with all improvements thereon (collectively the “Property”), more particularly described on Schedule A attached hereto and made a part thereof, together with Seller’s ownership and rights, if any, to land lying in the bed of any street or highway, opened or proposed, adjoining the Property to the center line thereof, including any right of Seller to any unpaid award by reason of any taking by condemnation and/or for any damage to the Property by reason of change of grade of any street or highway.At the Closing (as hereinafter defined) or thereafter, at no additional cost to Purchaser, Seller shall deliver any documents that Purchaser may reasonably require for the conveyance of such title and the assignment and collection of such award or damages. 2. As Is. The parties acknowledge that this is forrest/vacant land and that it is being conveyed “as is”, subject to the terms and conditions of this Contract and that Seller shall have no obligation to perform any work or repair any damage to the Property. 3. Purchase Price;No Mortgage Contingency. (a)The purchase price payable by Purchaser to Seller for the Property is TWELVE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($12,500,000.00) (the “Purchase Price”) payable as follows: (i) ONE MILLION TWO HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($1,250,000.00) (the “Downpayment”) upon the execution and delivery of this Contract, by Purchaser’s good check payable to Escrowee (as hereinafter defined), subject to collection, the receipt of which is hereby acknowledged, to be held in escrow pursuant to Paragraph 4 of this Contract;and 1 (ii) the balance of the Purchase Price in the amount of ELEVEN MILLION TWO HUNDRED FIFTY THOUSAND AND 00/100 ($11,250,000.00) at Closing in accordance with Paragraph 5. (b)Purchaser shall not obtain financing in connection with the purchase of the Property pursuant to this Contract and Purchaser’s obligation to close hereunder is not contingent upon Purchaser’s ability to obtain such financing. 4.Downpayment in Escrow. (a)Seller’s attorney, Susan T. Grayburn, Esq (the “Escrowee”) shall hold the Downpayment in escrow for Seller’s account in an IOLA account at Citibank, NA located at 72st Street and Broadway, New York, New York 10023 until the Closing or sooner termination of this Contract and shall pay over or apply the Downpayment in accordance with the terms of this Paragraph 4.The Social Security or Federal Identification numbers of the parties shall be furnished to the Escrowee upon request.At the Closing, the Downpayment shall be paid by the Escrowee to Seller. (b)If for any reason the Closing does not occur and either party gives Notice (as defined in Paragraph 22 hereof) to the Escrowee demanding payment of the Downpayment, the Escrowee shall give prompt Notice to the other party of such demand.If the Escrowee does not receive Notice of objection from such other party to the proposed payment within ten (10) business days after the giving of such Notice, the Escrowee is hereby authorized and directed to make such payment.If the Escrowee does receive such Notice of objection within such ten (10) business day period or if for any other reason the Escrowee in good faith shall elect not to make such payment, the Escrowee shall continue to hold such amount until otherwise directed by Notice from the parties to this Contract or a final, nonappealable judgment, order or decree of a court.However, the Escrowee shall have the right at any time to deposit the Downpayment with the clerk of a court in New York County and shall give Notice of such deposit to Seller and Purchaser.Upon such deposit or other disbursement in accordance with the terms of this paragraph, the Escrowee shall be relieved and discharged of all further obligations and responsibilities hereunder. (c)The parties acknowledge that, although the Escrowee is acting solely as a stakeholder at their request and for their convenience and that the Escrowee shall not be liable to either party for any act or omission on its part unless taken or suffered in bad faith or in willful disregard of this Contract or involving gross negligence on the part of the Escrowee. (d)Seller and Purchaser jointly and severally (with right of contribution) hereby agree to defend (by attorneys selected by the Escrowee), indemnify and hold the Escrowee harmless from and against all costs, claims and expenses (including reasonable attorneys’ fees and disbursements) incurred in connection with the performance of the Escrowee’s duties hereunder, except with respect to actions or omissions taken or suffered by the Escrowee in bad faith or in willful disregard of this Contract or involving gross negligence on the part of the Escrowee. 2 (e)The Escrowee may act or refrain from acting in respect of any matter referred to herein in full reliance upon and with the advice of counsel which may be selected by it and shall be fully protected in so acting or refraining from action upon the advice of such counsel. (f)The Escrowee acknowledges receipt of the Downpayment by check subject to collection and the Escrowee’s agreement to the provisions of this paragraph by signing in the place indicated on the signature page of this Contract. (g)The Escrowee shall be permitted to act as counsel for Seller in any dispute as to the disbursement of the Downpayment or any other dispute between the parties whether or not the Escrowee is in possession of the Downpayment and continues to act as the Escrowee. (h)The party whose attorney is the Escrowee shall be liable for loss of the Downpayment. 5. Acceptable Funds. All money payable under this Contract, unless otherwise specified, shall be paid by: (a)cash, but not over $1,000.00; (b)good certified check of Purchaser drawn on or official check issued by any bank, savings bank, trust company or savings and loan association having a banking office in the State of New York, unendorsed and payable to the order of Seller, or as Seller may otherwise direct upon reasonable prior Notice (by telephone or otherwise) to Purchaser; (c)as to money other than the Purchase Price payable to Seller at Closing, uncertified check of Purchaser up to the amount of $2,000.00; and (d)as otherwise agreed to in writing by Seller or Seller’s attorney. 6. Permitted Exceptions. The Property shall be conveyed subject to the following (the “Permitted Exceptions”): (a)zoning and subdivision laws and regulations, and landmark, historic or wetlands designation; (b)consents for the erection of any structures on, under or above any streets on which the Property may abut; (c)encroachments over any adjoining property and encroachments projecting from adjoining property over the Property; (d)real estate taxes that are a lien, but are not yet due and payable; 3 (e)all facts on the Subdivision Plat of Willow Lake Estates filed June 30, 1977 as Map. No. 5183, prepared by James K. Devine, Land Surveyor, Pawling, New York 12564 as 86017-8, a copy of which has been given to and reviewed by Purchaser; (f)all violations; (g)such physical conditions of the Property as a physical inspection thereof would disclose; (h)covenants, restrictions, rights, easements, agreements and licenses, of record, if any; (i) any state of facts an inspection and an accurate and current survey of the Property would show; (i) utility easements, conditions, reservations, zoning, if any, of the City or County in which the Property is situated; (k)all items listed on Schedule B attached hereto and made a part hereof;and (l) standard printed exceptions contained in any certificate of title and/or title policy issued to Purchaser at the Closing. 7. Governmental Violations and Orders. The Property shall be conveyed subject to all violations whether noted or issued and Seller shall have no obligation to cure any violation or to comply with any notes or notices of violations of law or municipal ordinances, orders or requirements whether or not noted or issued by any governmental or quasi governmental department having authority as to lands, housing, buildings, fire, health, environmental and labor conditions affecting the Property.The Property shall be conveyed subject to the same at Closing.Seller shall furnish Purchaser with any authorizations necessary to make the searches that could disclose these matters. 8. Seller’s and Purchaser’s Representations. (a)Seller represents and warrants to Purchaser that: (i) Seller is the sole owner of the Property and has the full right, power and authority to sell, convey and transfer the same in accordance with the terms of this Contract subject to the Permitted
